ALEXANDER & BALDWIN, INC. NOTICE OF AWARD OF TIME-BASED RESTRICTED STOCK UNITS The Corporation hereby awards to Participant, as of the Award Date indicated below, an award (the “Award”) of restricted stock units under the Corporation’s 2007 Incentive Compensation Plan (the “Plan”).Each restricted stock unit represents the right to receive one share of Common Stock on the applicable issuance date following the vesting of that unit.The number of shares of Common Stock subject to the awarded restricted stock units and the applicable vesting schedule for those units and the underlying shares are set forth below. The remaining terms and conditions governing the Award, including the issuance date or dates for the shares of Common Stock that vest under the Award, shall be as set forth in the form Time-Based Restricted Stock Unit Award Agreement for service-vesting Awards. AWARD SUMMARY Participant Award Date: , 20 Number of Shares Subject to Award: shares of Common Stock (the “Shares”) Vesting Schedule: The Shares shall vest in a series of three (3) successive equal annual installments upon Participant’s completion of each successive year of Service over the three (3)-year period measured from the Award Date. Each such installment vesting date is hereby designated a “Vesting and Issuance Date.” However, one or more Shares may be subject to accelerated vesting in accordance with the provisions of Paragraph 3 or Paragraph 5 of the form Time-Based Restricted Stock Unit Award Agreement. Participant understands and agrees that the Award is granted subject to and in accordance with the terms of the Plan and hereby agrees to be bound by the terms of the Plan and the terms of the Award as set forth in the form Timed-Based Restricted Stock Unit Award Agreement attached as Exhibit A.Participant hereby acknowledges the receipt of a copy of the official prospectus for the Plan.A copy of the Plan is available upon request made to the Corporate Secretary at the Corporation’s principal offices. Continuing Consent.
